                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS



  EPRO SERVICES, INC.,

                  Plaintiff,



   vs.                                                  Case No. 19-1220-EFM



  REGENESIS BIOREMEDIATION
  PRODUCTS,

                  Defendant.




                                MEMORANDUM AND ORDER

         Before the Court is Defendant Regenesis Bioremediation Products’ Motion to Compel

Arbitration and Stay Further Proceedings Pending Arbitration (Doc. 8). Plaintiff EPRO Services,

Inc. (“EPRO”) originally filed the underlying case in Sedgwick County District Court on August

23, 2019, additionally seeking and obtaining a Temporary Restraining Order. Regenesis promptly

removed that case to this Court and moved to dissolve the TRO and compel arbitration. The Court

granted Regenesis’s motion to dissolve on August 27, 2019. The Court now grants Regenesis’s

motion to compel arbitration.

                          I.     Factual and Procedural Background

         EPRO is a Kansas corporation that manufactures and sells chemical products used to

prevent hazardous chemical leaks at brownfield construction sites. Regenesis is a California
corporation that markets and sells bioremediation products to environmental consulting,

engineering, and construction firms.             EPRO and Regenesis entered into a Joint Marketing

Agreement (“JMA”) under which Regenesis agreed to market EPRO’s System III, a product that

seals brownfield construction sites to prevent environmentally dangerous gasses from leaking out.

The JMA granted Regenesis the exclusive right to promote, market, distribute, and sell this

product, which Regenesis later trademarked as GEO-SEAL.1

       In addition to the substantive rights and obligations mentioned above, the JMA includes an

arbitration provision which states:

       Paragraph XXII. Miscellaneous, c. Disputes: In the event that any disagreement
       arises between the parties hereto with reference to this Agreement upon which the
       parties cannot agree, then such disagreement shall be referred to binding arbitration,
       which shall be conducted in accordance with the Commercial Arbitration Rules of
       the American Arbitration Association.

After some time, Regenesis began selling a proprietary product, named Nitra-Seal, which it

allegedly marketed to certain customers as superior to GEO-SEAL. As a result, a dispute arose

amongst the parties as to whether Regenesis had improperly used its position of trust with EPRO

to effectively copy GEO-SEAL and sell it under a different brand. On Friday, August 23, 2019,

EPRO filed a lawsuit in Sedgwick County District Court alleging that Regenesis misappropriated

EPRO’s confidential and proprietary information, trade secrets, and intellectual property in

violation of the Kansas Uniform Trade Secrets Act,2 breached its fiduciary duty to EPRO,

converted EPRO’s property, and breached the JMA.3



       1
           Geo-Seal is a federally registered trademark that Regenesis alleges it owns.
       2
           K.S.A. § 60-3320, et seq.
       3
           Regenesis also asserts that EPRO breach the JMA.



                                                         -2-
        In addition to filing suit on August 23, EPRO sought and obtained a TRO against

Regenesis. Regenesis promptly removed the case to this Court, seeking to dissolve the TRO and

compel arbitration. The Court considered counsels’ arguments in a hearing on August 27, 2019,

and granted Regenesis’s motion to dissolve. The Court will now consider Regenesis’s motion to

compel arbitration and stay further proceedings.

                                              II.          Legal Standard

        “In enacting § 2 of the [F]ederal [Arbitration] Act (the “FAA”), Congress declared a

national policy favoring arbitration and withdrew the power of the states to require a judicial forum

for the resolution of claims which the contracting parties agreed to resolve by arbitration.”4 The

Tenth Circuit recognizes that the Arbitration Act “manifests a liberal federal policy favoring

arbitration.”5 If a court finds that the allegations of the petition fall within the scope of an

enforceable agreement to arbitrate, it must stay those claims subject to arbitration and order the

plaintiff to pursue them in arbitration.6 Under those circumstances, the Supreme Court has held

that there is “no room for the exercise of discretion,” and a stay is required until the plaintiff has

arbitrated each claim encompassed by the arbitration clause.7

                                                    III.      Analysis

        The parties do not dispute that the JMA contains a valid arbitration provision or that the

Court should send this case to arbitration. However, EPRO argues that the Court should retain



        4
            Southland Corp. v. Keating, 465 U.S. 1, 10 (1984).
        5
            Image Software, Inc. v. Reynolds and Reynolds Co., 459 F. 3d 1044, 1055 (10th Cir. 2006) (internal citations
omitted).
        6
            9 U.S.C. § 3.
        7
            Dean Witter Reynolds Inc. v. Byrd, 470 U.S. 213, 218 (1985).



                                                             -3-
jurisdiction over requests for preliminary injunctive relief. Conversely, Regenesis argues that the

Court should stay all proceedings—including requests for preliminary injunctive relief—pending

arbitration.

        The Court heard counsels’ arguments regarding preliminary injunctive relief at the hearing

on August 27. As stated then, and reiterated in its written order, the Court dissolved EPRO’s

temporary restraining order. Under the facts of the case as it now stands, the Court sees no reason

why it would grant preliminary injunctive relief upon a renewed motion from EPRO. Any disputes

between the parties going forward should be settled by arbitration as provided for under the JMA.

Therefore, the Court grants Regenesis’s motion to compel arbitration and stay further proceedings.

        IT IS THEREFORE ORDERED that Defendant Regenesis Bioremediation Products’

Motion to Compel Arbitration and Stay Further Proceedings Pending Arbitration (Doc. 8) is

GRANTED.

        IT IS SO ORDERED.

        Dated this 4th day of September, 2019.




                                                       ERIC F. MELGREN
                                                       UNITED STATES DISTRICT JUDGE




                                                 -4-
